DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 2, 4, and 5, delete the phrase “wherein the first plurality of optical fibres are joined by a first plurality of bonds and the second plurality of optical fibres are joined by a second plurality of bonds.”
In claim 3, delete the phrase “wherein the first plurality of optical fibres are joined by a first plurality of bonds and the second plurality of optical fibres are joined by a second plurality of bonds, wherein the first plurality of bonds and the second plurality of bonds are arranged in a leaf like pattern.”
In claim 6, delete the phrase “the first plurality of optical fibres are joined by a first plurality of bonds (104) and the second plurality of optical fibres (114) are joined by a second plurality of bonds (116).”

Response to Arguments
Applicant’s arguments filed September 8, 2021, have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including the newly submitted art below, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first plurality of optical fibers are joined by a first plurality of bonds and the second plurality of optical fibers are joined by a second plurality of bonds, wherein the first plurality of bonds and the second plurality of bonds are arranged in a leaf like pattern
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0064574 to Fallahmohammadi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883